internal_revenue_service number release date index number ------------------------------------- ---------------------------------------------------------- ------------------------------------------ ------------------------ -in re --------------------------------------------------- ------------------------------------------------------------ ------------------------------------------------------------ ------------------------------------------------------------ ------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-156643-04 date date - - - - - - - - - - - - - -------------------- ---------------------- ---------------------- ----------------- ---------------- ------------------------- ------------------ ------------------- ---------------------------------- ------------------------------ -------------------------------- --------------------------------------- ------------------------------------------------------------------------------------------ legend settlor settlor child a gca1 gca2 child b gcb1 gcb2 child c gcc1 gcc2 gcc3 trust 1a ---------------------------------------------------------------------------------------------- trust 1b ------------------------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------- trust 1c ------------------------------------------------------------------------------------------ ---------------------------------------------------------------------------------------------------------- trust 2a ---------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ - - - - - - - - - - - - - this is in response to your letter of date and subsequent ------------------------ ------------------------ ------------------ ------------------ --------- ------- --------- ------------------------- ------------ plr-156643-04 trust 2b ------------------------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------- trust 2c ------------------------------------------------------------------------------------------ ---------------------------------------------------------------------------------------------------------- date date date date dollar_figurea dollar_figureb dollar_figurec foundation state x dear -------------------- correspondence in which you requested rulings with respect to the federal income gift and generation-skipping_transfer gst tax consequences of a proposed modification of six trusts irrevocable inter_vivos trusts for the benefit of their three children and their descendants trust 1a was established for the benefit of child a and child a’s descendants trust 1b for the benefit of child b and child b’s descendants and trust 1c for the benefit of child c and child c’s descendants trusts also for the benefit of child a child b and child c and their descendants trust 2a was established for the benefit of child a and child a’s descendants trust 2b for the benefit of child b and child b’s descendants and trust 2c for the benefit of child c and child c’s descendants unrelated individual and an unrelated corporation the trustees of both trust 1b and trust 2b are gcb1 gcb2 children of child b and an unrelated corporation the trustees of both trust 1c and trust 2c are child c gcc3 a child of child c and two unrelated individuals by a spouse two children gca1 and gca2 three grandchildren and six great grandchildren all minors child b is deceased and is survived by two children gcb1 and gcb2 and two grandchildren child c is living and has three children gcc1 settlor and settlor are both deceased child a is deceased and is survived on date settlor and settlor who were husband and wife created three the trustees of both trust 1a and trust 2a are gca1 a child of child a an on date settlor and settlor created three more irrevocable inter_vivos the dispositive provisions of trust sec_1a sec_1b and sec_1c are contained in article plr-156643-04 gcc2 and gcc3 and four grandchildren three of whom are minors the provisions of all six trusts are governed by the law of state x second of the trusts established on date likewise the dispositive provisions of trust sec_2a sec_2b and sec_2c are contained in article second of the trusts established on date trust sec_1a and sec_2a trust sec_1b and sec_2b trust sec_1c and sec_2c are collectively referred to as the primary trusts for the benefit their primary beneficiaries child a child b and child c respectively under the terms of article second of trust sec_1a sec_1b and sec_1c if the primary beneficiary of that primary trust dies prior to termination of the trust survived by a spouse but no surviving descendants either on the death of the beneficiary or at the termination of the primary trust the trustee shall pay the lesser_of dollar_figurec or one-tenth of the trust estate to that surviving_spouse trust sec_2a sec_2b and sec_2c do not have similar provisions otherwise the dispositive provisions of trust sec_1a sec_1b sec_1c sec_2a sec_2b and sec_2c are identical except for the termination_date and the identity of the beneficiaries and the trustees these provisions are summarized as follows each primary trust is created for the benefit of child a child b and child c the primary beneficiaries and their descendants respectively under the terms of article second of each trust during the life of the primary beneficiary child a child b and child c the trustees of each respective primary trust shall annually distribute dollar_figurea to that beneficiary such distributions will be first from income and then corpus any remaining income may be distributed to each primary beneficiary and or to their respective descendants in such portions as the independent_trustee of each primary trust deems advisable if the income is not sufficient to meet the needs of the primary beneficiary after taking into account income from all other sources some or all of the corpus of the primary trust may be distributed to the primary beneficiary as the independent_trustee deems necessary for that beneficiary’s support or emergency needs in the event that the primary beneficiary dies prior to the termination of the trust without surviving descendants the net_income will be distributed in equal shares for the benefit of the descendants of settlor and settlor as the independent_trustee deems advisable any undistributed_income will be accumulated that beneficiary the primary trust will terminate and the corpus will be divided into equal shares per stirpes for each immediate descendant of the primary beneficiary each such share will be held in a separate trust referred to as the secondary trust for the benefit of that respective descendant and the descendant’s issue each immediate upon the death of the primary beneficiary if there are surviving descendants of similar to the primary trusts during the life of the primary beneficiaries of the if the primary beneficiary of the secondary trust dies prior to the termination of in the event that the primary beneficiary of the secondary trust dies prior to the plr-156643-04 descendant of child a child b and child c respectively gca1 gca2 gcb1 gcb2 gcc1 gcc2 and gcc3 would be the primary beneficiary of each secondary trust secondary trusts the trustees of each secondary trust shall annually distribute dollar_figureb to the primary beneficiary of that secondary trust such distributions will be first from income and then corpus any remaining income may be distributed to the primary beneficiary and or to their respective descendants in such portions as the independent_trustee of each secondary trust deems advisable any excess income will be accumulated if the income is not sufficient to meet the needs of the primary beneficiary after taking into account income from all other sources some or all of the corpus of the secondary trust may be distributed to that primary beneficiary as the independent_trustee deems necessary for that person’s support or emergency needs termination of the trust without surviving descendants the net_income will be distributed in equal shares for the benefit of the descendants of settlor and settlor as the independent_trustee deems advisable any undistributed_income will be accumulated that trust with surviving descendants the net_income is to be distributed in such amounts as the trustee deems advisable per stirpes to or for the benefit of the descendants of that primary beneficiary any undistributed_income will be accumulated date trust sec_1a sec_1b and sec_1c unless terminated earlier under the provisions of the trust will terminate upon the date of death of the last survivor of all descendants of settlor and settlor living on date the descendants of settlor and settlor who were alive when trust sec_1a sec_1b and sec_1c were established on date and who are currently living are gca1 gca2 gcb1 gcb2 and child c date trust sec_2a sec_2b and sec_2c unless terminated earlier under the provisions of the trust will terminate years and months after the date of death of the last survivor of all descendants of settlor and settlor living on date the descendants of settlor and settlor who were alive on date when trust sec_2a sec_2b and sec_2c were established and who are currently living are gca1 gca2 gcb1 gcb2 child c and gcc1 contained in article second paragraph g of the date trusts and article second paragraph f of the date trusts upon termination of each primary trust created on date unless terminated earlier under the provisions of the trust a specified amount is to be distributed to the surviving_spouse of the primary beneficiary under certain circumstances after making the payment described above in the case of the date each primary and secondary trust under the trust agreements executed on each primary and secondary trust under the trust agreements executed on the provisions governing the distribution of the trusts on termination are further in the event there are no descendants of settlor and settlor living regarding the secondary trusts created on date and date upon termination plr-156643-04 primary trusts the trustees of both the date and date primary trusts are to make equalizing distributions such that all beneficiaries have received equal amounts from the trust prior to final distribution the remainder of the trust estate is to be distributed in equal shares to the descendants of the primary beneficiary per stirpes or if none in equal shares to the surviving descendants of settlor and settlor equalizing distributions are to be made under the same terms as provided for in the case of the date primary trusts the remainder is to be distributed to the surviving primary beneficiary of the secondary trust or if the primary beneficiary does not survive termination to the descendants per stirpes of the primary beneficiary of the secondary trust and if no descendants survive then to the surviving descendants of settlor and settlor per stirpes upon termination of the primary or secondary trusts created on date trust sec_1a sec_1b and sec_1c the trust estate will be distributed to one or more exempt legal entities defined under article twelfth paragraph a as an entity organized and operated exclusively for religious charitable scientific literary or educational_purposes under the laws of the united_states and state x the corresponding provisions of trust sec_2a sec_2b and sec_2c provide that in the event there are no descendants of settlor and settlor living upon termination of the primary or secondary trusts the trust estate will be distributed to foundation if foundation is not in existence at that time the trust estate will be distributed to one or more exempt legal entities described above or discretionary power of the trustees the settlors suggest that the trustees retain as part of the trust estate the stock that initially funded each trust and do not sell or dispose_of the stock unless in the judgment of the trustees such retention would result in permanent or irreparable loss to the trust estate the settlors also suggest that the trustees invest any cash of the trust estate in obligations issued or guaranteed by the united_states respective primary trusts were divided into secondary trusts for the benefit of child a’s and child b’s descendants child c is still living and the primary trusts created for the benefit of child c are still in existence consequently there are currently two primary trusts trust sec_1c and sec_2c in existence and eight secondary trusts two each for the benefit of gca1 gca2 gcb1 and gcb2 in existence created and irrevocable before date and that no additions actual or constructive have been made to any of the trusts since date article fifth of each trust provides that without intending to limit the investment it is represented that trust sec_1a sec_1b and sec_1c and trust sec_2a sec_2b and sec_2c were child a died on date and child b died on date at which times their specifically because the primary trust for the benefit of child c is still in plr-156643-04 the trustees of trust sec_1a sec_1b and sec_1c and trust sec_2a sec_2b and sec_2c propose to file a petition in the appropriate court in state x to modify each trust under the terms of the trusts as modified the beneficiaries of distributions from each trust prior to and upon termination will be limited to the descendants of the initial primary beneficiary of the respective trust that is child a child b or child c or if there are no such descendants to exempt legal entities of foundation thus the beneficiaries of distributions from the separate secondary trusts created under trust sec_1a and sec_2a will be limited to the descendants of child a the beneficiaries of distributions from the separate secondary trusts created under trust sec_1b and sec_2b will be limited to the descendants of child b the beneficiaries of distributions from the primary trust and separate secondary trusts to be created under trust sec_1c and sec_2c will be limited to the descendants of child c existence article second paragraph a of the date trusts will be modified to provide that if the primary beneficiary of the primary trust dies prior to the termination_date with no descendants surviving then the trust will terminate and the trust estate will be distributed pursuant to the dispositive provisions of paragraph g discussed below rather than to the descendants of settlor and settlor as is the case under the current terms of the trusts likewise article second paragraph b of the date trusts will be modified to provide that if the primary beneficiary of a secondary trust dies prior to termination with no descendants surviving then the trust income is to be distributed in such amounts as the trustees deem advisable to the descendants of the primary beneficiary of the primary trust child a child b or child c as the case may be rather than to the descendants of settlor and settlor as is the case under the current terms of the trusts in addition article second paragraph b will be modified to provide that if all descendants of the primary beneficiary of the secondary trust and all the descendants of the primary beneficiary of the primary trust die prior to termination the secondary trust will terminate and the trust estate will be distributed pursuant to the dispositive provisions of paragraph g provide that if any descendant of the primary beneficiary of the primary trust rather than any descendants of settlor and settlor survives the termination any distributions from the primary or secondary trust will be made pursuant to the dispositive provisions in paragraph g to the descendants of the primary beneficiary of the respective primary trust paragraph g will also be modified to provide that if the primary beneficiary of a secondary trust dies prior to or contemporaneously with termination leaving no descendants surviving the trust remainder will be distributed to the descendants of the primary beneficiary of the primary trust per stripes rather than to the descendants of settlor and settlor as the trusts currently provide also if all the beneficiaries of the primary trust and the secondary trusts die prior to or at the paragraph g of article second of trust sec_1a sec_1b and sec_1c will be modified to the corresponding provisions of trust sec_2a sec_2b and sec_2c article second plr-156643-04 termination_date leaving no descendants of the primary beneficiary of the primary trust the trust estate will be distributed to one or more exempt legal entities defined under article twelfth paragraph a as an entity organized and operated exclusively for religious charitable scientific literary or educational_purposes under the laws of the united_states and state x paragraphs b and f will be modified in the same manner as article second paragraphs a b and g of trust sec_1a sec_1b and sec_1c above with the one exception in the event that all descendants of the beneficiary of the primary trust die before or at the termination_date the trust estate will be distributed to foundation rather than one or more exempt legal entities statement nothing herein shall prevent the trust estate from being invested in accordance with the state x prudent investor rule court is contingent based on the internal_revenue_service issuing a favorable private_letter_ruling on the issues presented the petition to the appropriate local court requested that any order issued by the the trustees further propose to modify article fifth of each trust to include the the proposed reformation will not cause any primary trust trust sec_1a sec_1b sec_1c sec_2a sec_2b or sec_2c or secondary trust established under the terms of any primary trust to lose its exemption from the federal generation-skipping_transfer_tax the following rulings have been requested the proposed reformation will not cause any beneficiary of any primary trust trust sec_1a sec_1b sec_1c sec_2a sec_2b or sec_2c or secondary trust established under the terms of any primary trust to have made a gift_for federal gift_tax purposes the proposed reformation will not cause any primary trust trust sec_1a sec_1b sec_1c sec_2a sec_2b or sec_2c any secondary trust established under the terms of any primary trust or any beneficiary of any primary or secondary trust to recognize gain_or_loss from the sale or disposition of property under sec_61 or sec_1001 for federal_income_tax purposes law and analysis issue skipping transfer gst sec_2601 of the internal_revenue_code imposes a tax on every generation- sec_26_2601-1 provides that except as provided in sec_26 sec_26_2601-1 provides rules for determining when a modification sec_26_2601-1 of the generation-skipping_transfer_tax regulations plr-156643-04 provides in part that the gst tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date this rule does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date b ii b or c any trust as defined in sec_2652 in existence on date is considered an irrevocable_trust judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are generally applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes except as otherwise provided the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust b i d a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount sec_26_2601-1 provides that a modification of the governing sec_26_2601-1 provides that for purposes of sec_26 sec_26_2601-1 example considers a situation where in plr-156643-04 transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust grantor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a's issue and one for the benefit of b and b's issue the trust for a and a's issue provides that the trustee has the discretion to distribute trust income and principal to a and a's issue in such amounts as the trustee deems appropriate on a's death the trust principal is to be distributed equally to a's issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b's issue the trust for b and b 's issue is identical except for the beneficiaries and terminates at b 's death at which time the trust principal is to be distributed equally to b's issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a's issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter irrevocable on date and it is represented that no additions actual or constructive have been made to any of these trusts or any secondary trust created under the terms of these trusts after that date as is the case in sec_26_2601-1 example the proposed modification restricting the beneficiaries of the primary and secondary trusts to the descendants of the primary beneficiary of the respective primary trust will not result in the shift of beneficial_interest in the trust to a beneficiary who occupies a lower generation than the person or persons who held the beneficial_interest prior to the division and will not extend the time for vesting of any beneficial_interest similarly the modification providing for the distribution of the trust corpus to either an exempt legal entity or to foundation if a_trust beneficiary dies with no descendants of the primary beneficiary of the respective primary trust surviving will not result in the shift of beneficial_interest in the trust to a lower generation beneficiary and will not extend the time for vesting of any beneficial_interest finally the proposed modification authorizing the trustee to invest in accordance with the state x prudent investor statute will not cause the trusts to lose exempt status in the present case trust sec_1a sec_1b sec_1c and trust sec_2a sec_2b and sec_2c were therefore based on the facts submitted and the representations made we conclude that the reformation of trust sec_1a sec_1b sec_1c and sec_2a sec_2b sec_2c as proposed will not sec_2511 provides that subject_to certain limitations the gift_tax applies sec_2501 imposes a tax for each calendar_year on the transfer of property by plr-156643-04 cause trust sec_1a sec_1b sec_1c and sec_2a sec_2b sec_2c or any secondary trust created under their terms to lose its exempt status for generation-skipping_transfer_tax purposes of ' b a of the act and ' b i in addition the reformation of trust sec_1a sec_1b sec_1c and sec_2a sec_2b sec_2c as proposed will not cause any distributions from those trusts or any secondary trust created under their terms to be subject_to generation-skipping_transfer taxes under ' accordingly after the proposed reformation trust sec_1a sec_1b sec_1c and sec_2a sec_2b sec_2c and any secondary trust created under their terms will continue to be exempt from the gst tax imposed under ' provided there are no additions to those trusts after date issue gift during such calendar_year by any individual resident or nonresident whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible adequate_and_full_consideration in money or money’s worth the amount by which the value of the property transferred exceeds the value of the consideration received in exchange constitutes a gift subject_to the gift_tax as proposed each descendant of a primary beneficiary will relinquish contingent interests in the primary and secondary trusts established for the descendants of the other primary beneficiaries however the value of each beneficiary’s contingent_interest in the primary and secondary trusts established for his or her family line will be enhanced accordingly we conclude that the proposed reformation of trust sec_1a sec_1b sec_1c and sec_2a sec_2b sec_2c and sec_2 or any secondary trust created under their terms will not result in a transfer subject_to gift_tax under sec_2501 by any of the beneficiaries issue in property and under ' a from an interest in a_trust property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in ' for determining gain and the loss shall be the excess of the adjusted_basis provided in ' for determining loss over the amount_realized sec_61 provides that gross_income includes gains derived from dealings in this case as a result of the reformation of trust sec_1a sec_1b sec_1c and sec_2a sec_2b sec_2c sec_1001 provides that the gain from the sale_or_other_disposition of sec_2512 provides that where property is transferred for less than 499_us_554 concerns the sec_1001 states that the amount_realized from the sale_or_other_disposition plr-156643-04 of property shall be the sum of any money received plus the fair_market_value of the property other than money received under ' c except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under ' on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained a partition of jointly owned property is not a sale_or_other_disposition of property if the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender's interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different cottage savings u s pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans cottage savings u s pincite with the supreme court's opinion in cottage savings to find that the interests of the beneficiaries of the reformed trusts will not differ materially from their interests in the original trusts the proposed reformation accomplishes the same outcome as if the trusts had been partitioned along the family lines of the children of the settlors except for the changes described above all other provisions of trust will remain unchanged accordingly the proposed reformation will not result in a material difference in_kind or extent of the legal entitlements enjoyed by the beneficiaries and no gain_or_loss is recognized by the beneficiaries or the trusts on the partition for purposes of sec_1001 the court concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated provided the state x court approves the petition for reformation it is consistent except as expressly provided herein no opinion is expressed or implied plr-156643-04 concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination provides that it may not be used or cited as precedent this ruling is directed only to the taxpayers requesting it sec_6110 the rulings contained in this letter are based upon information and sincerely enclosure george masnik chief branch office of passthroughs and special industries copy for sec_6110 purposes cc
